DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-9, 11-19 and 21-29 responded on January 06, 2021 are pending, claims 1, 8, 11, 18, 21 and 28 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 06, 2021 has been entered. 
Response to Arguments
Applicant's arguments, see pg. 11-12, filed January 06, 2021, with respect to the rejection(s) of claim(s) 1, 11 and 21 under January 06, 2021 have been fully considered but they are not persuasive. Applicant argues that Khoshnevis does not teach "determining an uplink shared channel limitation associated with aperiodic CSI reporting on an uplink shared channel and transmitting the aperiodic CSI reporting 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-19 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Khoshnevis et al. (US 2014/0334391 A1, hereinafter " Khoshnevis") .
Regarding claim 1, Khoshnevis discloses a method of wireless communication, comprising:
monitoring, by a user equipment (UE), for presence of aperiodic channel state information (CSI) reference signals (CSI-RS) (Khoshnevis, [0092] UE could monitor the CSI reference resources for aperiodic Type 2 CSI measurement/reporting);
in response to detection of the aperiodic CSI-RS during the monitoring for presence of aperiodic CSI-RS, one or both of:
determining an uplink shared channel limitation associated with aperiodic CSI reporting on an uplink shared channel and transmitting the aperiodic CSI reporting on the uplink shared channel (Khoshnevis, [0041, 0051, 0053], the UE 104 may determine a report is triggered for the serving cell with the condition shown in table 2 (i.e. limitation) and perform aperiodic CSI reporting using the physical uplink shared channel (PUSCH), the resource block can be used or UE capability); and
based on a level of CSI processing (Not given patentable weight due to non-selected option).
Regarding claim 2, Khoshnevis discloses wherein the uplink shared channel limitation includes configuration of the UE for one of:
transmitting an aperiodic CSI without support for uplink data on an uplink shared channel (Not given patentable weight due to non-selected option);
transmitting the aperiodic CSI or a single port transmission uplink shared channel (Khoshnevis, [0041], the UE 104 may perform aperiodic CSI reporting using the physical uplink shared channel (PUSCH));
transmitting the aperiodic CSI or a rank 1 uplink shared channel (Khoshnevis, [0041], the UE 104 may perform aperiodic CSI reporting using the physical uplink shared channel (PUSCH)); or
transmitting the aperiodic CSI or an uplink shared channel with a predetermined threshold limitation of one of: a transport block size (TBS), or a modulation and coding scheme (MCS) (Khoshnevis, [0032-0033, 0041], The CQI indicates the highest modulation and coding scheme (MCS) that can be used for transmission of the PDSCH with a block error rate no larger than 10%.the UE 104 may perform aperiodic CSI reporting using the physical uplink shared channel (PUSCH)).

a predetermined threshold uplink timing advance;
an aperiodic CSI-RS trigger via a physical downlink control channel (PDCCH); or
the aperiodic CSI-RS trigger via an enhanced PDCCH (EPDCCH) (Khoshnevis, [0041, 0070]a report is triggered for the serving cell it can be carried by the PDCCH or EPDCCH).
Regarding claim 4, Khoshnevis discloses wherein, when the UE is configured for uplink carrier aggregation, the uplink shared channel limitation further includes configuration of the UE for one of: 
limiting a number of uplink shared channel transmissions over one or more of the component carriers (CCs) of a plurality of CCs configured for the uplink carrier aggregation (Khoshnevis, [0095] only one uplink component carrier (CC) (or cell) (i.e., PCC or PCell) may be utilized for transmission using the physical uplink control channel (PUCCH));
restricting a combination of the uplink shared channel transmissions over the one or more of the CCs (Not given patentable weight due to non-selected option);
restricting the uplink shared channel transmissions based on a per physical uplink control channel (PUCCH) group (Not given patentable weight due to non-selected option); or
restricting the uplink shared channel transmissions based on a number of CCs designated for an uplink shared channel (Not given patentable weight due to non-selected option). 

Regarding claim 6, Khoshnevis discloses wherein the uplink shared channel limitation is determined based on an uplink scheduling channel scheduling delay less than or equal to a predetermined minimum scheduling delay (Khoshnevis, [0045] if the uplink delay field is set to zero. The UE may postpone aperiodic CSI reporting to the next available uplink subframe if the UL delay field is set to 1).
Regarding claim 7, Khoshnevis discloses further including:
determining, by the UE, whether CSI-RS associated with all of a plurality of CSI processes for CSI reporting are configured one of: semi-statically, or dynamically (Khoshnevis, [0064-0068] (CSI) report may be used to inform the eNB 102 to adjust the transmission rate (modulation scheme and coding rate) semi-static, dynamic or periodic);
setting a number of CSI processes for CSI reporting by the UE to a first amount up to a total number of the plurality of CSI processes in response to a determination of semi-statically configured (Khoshnevis, [0064-0068] the measurement configuration is semi-static, this enables Type 2 measurement/reporting in a CSI process); and
restricting the number of CSI processes for CSI reporting by the UE to a second amount up to a subset of the plurality of CSI processes in response to a determination of dynamically configured, wherein the subset is less than the total number (Khoshnevis, [0064-0068] (CSI) report may be used to inform the eNB 102 to adjust the transmission rate (modulation scheme and coding rate) dynamically based on the existing channel conditions).
Regarding claim 8, Khoshnevis discloses wherein, when the UE is configured with one CSI process, the 
reporting CSI based on outdated CSI measurements for the one or more CSI request in response to the total number of CSI requests for the unreported CSI exceeding a triggering threshold (Not given patentable weight due to depend on non-selected option of the claim).
Regarding claim 9, Khoshnevis discloses wherein the triggering threshold is determined by a total number of CSI processes supported by UE capability (Not given patentable weight due to depend on non-selected option of the claim).
Regarding to claims 11-19 and 21-29, these claims recite “An apparatus configured for wireless communication” that disclose similar steps as recited by the method of claims 1-9, Khoshnevis further discloses the apparatus (Fig. 1 eNB and UE) thus are rejected with the same rationale applied against claims 1-9 as presented above.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to  applicant’s disclosure:
US 2011/0243079 A1 discloses an aperiodic PUSCH and processing CSI reporting for rank-1 or rank-2 transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.T.W./Examiner, Art Unit 2415              

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415